DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: recording data acquisition unit, analysis unit, learning unit, determination unit, event recording control unit, in claims 1-3 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Upon reviewing the specification of current application, Examiner finds the structures of each of the limitations above as at least parts of a program loaded in a memory and associated hardware, e.g. comprising at least a microprocessor, to execute the program. Further, Examiner finds no other specific structure is described for the components besides general non-structure terms and blocks being given in the description and in the drawings.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR 101829006 B1 - hereinafter Jung, references to machine-translated copy attached), Sumitomo (JP 5267330 B2 - hereinafter Sumitomo, references to machine-translated copy attached), and Zhou et al. (US 2020/0158750 A1 – hereinafter Zhou).
Regarding claim 1, Jung discloses a recording system comprising: a recording data acquisition unit configured to acquire recording data in which a surrounding situation of a vehicle is recorded (page 3 – the image acquiring unit 101 acquires an image for recognizing the photographed forward vehicle from the camera and delivers the acquired image); an analysis unit configured to perform image analysis processing on video data included in the recording data acquired by the recording data acquisition unit to create information regarding a transition of a color component in the video data, the video data being obtained by capturing the surroundings of the vehicle (page 3 - the brake recognition unit 103 monitors the vehicle detected by the vehicle detection unit 102 to acquire color information such as the brakes of the detected vehicle, analyzes the obtained color information, i.e., analyzes the red luminance of the pixel, Based on the number of pixels having the above-described red luminance, determines whether the brake or the like is turned on, and determines whether the forward vehicle is decelerated or not. For example, when the red intensity range is from 0 to 255, when the forward vehicle does not decelerate, the red light intensity of the brake or the like is about 128, and the red light intensity is about 250 when the brake light is on. Therefore, the break and the like recognition unit 103 compares the number of pixels having a red luminance of about 128 and the number of pixels having a red luminance of about 250 after lighting based on a preset threshold value to judge whether a brake or the like is turned on can do). 
However, Jung does not disclose a learning unit configured to learn the transition of the color component analyzed by the analysis unit using artificial intelligence to create a trained model used to determine an occurrence of an event; a determination unit configured to determine whether an event occurs using the trained model learned by the learning unit on a basis of the recording data acquired by the recording data acquisition unit; and an event recording control unit configured to, in a case where the determination unit determines the occurrence of the event, cause a recording unit to record, as event recording data, the recording data including a time point upon the occurrence of the event.
Sumitomo discloses a recording system comprising: an event recording control unit configured to, in a case where a determination unit determines the occurrence of the event, cause a recording unit to record, as event recording data, the recording data including a time point upon the occurrence of the event (page 2 - the drive recorder 4, the stereo camera 21 and the image recording unit 22 is configured to include a temporary storage unit 41 and a trigger generator 42, stores the captured image of the stereo camera 21 in the temporary storage unit 41 such as a ring buffer is, in the previous predetermined time trigger timing generated by the trigger generator 42, such as an acceleration sensor (dangerous timing such that collision potential) for a predetermined time).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Sumitomo into the recording system of Jung to record event data that are evidential and helpful in resolving dispute.
However, Jung and Sumitomo do not disclose a learning unit configured to learn the transition of the color component analyzed by the analysis unit using artificial intelligence to create a trained model used to determine an occurrence of an event; a determination unit configured to determine whether an event occurs using the trained model learned by the learning unit on a basis of the recording data acquired by the recording data acquisition unit.
Zhou discloses a learning unit configured to learn a transition of a color component analyzed by an analysis unit using artificial intelligence to create a trained model used to determine an occurrence of an event ([0036]); a determination unit configured to determine whether an event occurs using the trained model learned by the learning unit on a basis of the recording data acquired by the recording data acquisition unit ([0035]-[0036] – determining whether the vehicle is decelerating).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Zhou into the recording system taught in the combination of Jung and Sumitomo to enhance the accuracy of the event detection result, e.g. when a preceding vehicle is decelerating.
Further, each of the units in the recording system as proposed is not described as having a structure of a program in a memory and associated hardware, e.g. a microprocessor, to execute the program.
Zhou also discloses a computing system comprising a memory storing a program executed by a processor to perform operations to render intended functions of the system ([0073]; Fig. 6).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Zhou into the proposed recording system to implement the recording system via a processor and a memory storing a program because such software driven generic processor implementations were known to have been advantageous due to lower production costs and ease of updating, etc.
Regarding claim 2, Zhou also discloses the learning unit learns a tendency of change in the color component in the recording data upon the occurrence of the event using artificial intelligence on a basis of the recording data upon an occurrence of a previous event ([0035]-[0036] – the images used to train the tool are recording data of previous events).
Claim 4 is rejected for the same reason as discussed in claim 1 above.
Claim 5 is rejected for the same reason as discussed in claim 1 above.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jung, Sumitomo, and Zhou as applied to claims 1-2 and 4 above, and further in view of More (WO 2019/175796 A1 – hereinafter More).
Regarding claim 3, see the teachings of Jung, Sumitomo, and Zhou as discussed in claim 1 above. However, Jung, Sumitomo, and Zhou do not disclose the recording data further includes audio data obtained by acquiring sound of surroundings of the vehicle, and the analysis unit performs signal processing on the audio data to create information regarding a transition of a frequency component included in the audio data.
More teaches recording data further includes audio data obtained by acquiring sound of surroundings of a vehicle, and an analysis unit performs signal processing on the audio data to create information regarding a transition of a frequency component included in the audio data (page 10, lines 16-26).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of More into the recording system taught by Jung, Sumitomo, and Zhou to enhance the capability of event detection, e.g. using additional methods.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jung and Sumitomo.
Regarding claim 5, Jung discloses a recording system comprising: a recording data acquisition unit configured to acquire recording data in which a surrounding situation of a vehicle is recorded (page 3 – the image acquiring unit 101 acquires an image for recognizing the photographed forward vehicle from the camera and delivers the acquired image); an analysis unit configured to analyze video data included in the recording data acquired by the recording data acquisition unit to create information regarding a transition of a color component in the video data (page 3 - the brake recognition unit 103 monitors the vehicle detected by the vehicle detection unit 102 to acquire color information such as the brakes of the detected vehicle, analyzes the obtained color information, i.e., analyzes the red luminance of the pixel, Based on the number of pixels having the above-described red luminance, determines whether the brake or the like is turned on, and determines whether the forward vehicle is decelerated or not. For example, when the red intensity range is from 0 to 255, when the forward vehicle does not decelerate, the red light intensity of the brake or the like is about 128, and the red light intensity is about 250 when the brake light is on. Therefore, the break and the like recognition unit 103 compares the number of pixels having a red luminance of about 128 and the number of pixels having a red luminance of about 250 after lighting based on a preset threshold value to judge whether a brake or the like is turned on can do); a determination unit configured to determine whether an event occurs on a basis of the information regarding the transition of the color component created by the analysis unit (page 3 – page 4 – determining possibility of a collision, which is an occurrence of an event).
However, Jung does not disclose an event recording control unit configured to, in a case where the determination unit determines an occurrence of the event, cause a recording unit to record, as event recording data, the recording data including a time point upon the occurrence of the event.
Sumitomo discloses a recording system comprising: an event recording control unit configured to, in a case where the determination unit determines an occurrence of the event, cause a recording unit to record, as event recording data, the recording data including a time point upon the occurrence of the event (page 2 - the drive recorder 4, the stereo camera 21 and the image recording unit 22 is configured to include a temporary storage unit 41 and a trigger generator 42, stores the captured image of the stereo camera 21 in the temporary storage unit 41 such as a ring buffer is, in the previous predetermined time trigger timing generated by the trigger generator 42, such as an acceleration sensor (dangerous timing such that collision potential) for a predetermined time).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Sumitomo into the recording system of Jung to record event data that are evidential and helpful in resolving dispute.
Further, each of the units in the recording system as proposed is not described as having a structure of a program in a memory and associated hardware, e.g. a microprocessor, to execute the program.
Official Notice is taken that a computing system comprising a memory storing a program executed by a processor to perform operations to render intended functions of the system is well known in the art.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to implement the recording system via a processor and a memory storing a program because such software driven generic processor implementations were known to have been advantageous due to lower production costs and ease of updating, etc.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484